                      Case 1:21-mj-01011-DLC Document 4 Filed 01/13/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                  United States of America                      )
                             v.                                 )
                        GANG CHEN
                                                                )      Case No.
                                                                )                 21-mj-1011-DLC
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of        3/17/2017, 3/25/2019 & 4/15/2019     in the county of              Middlesex        in the
                       District of       Massachusetts      , the defendant(s) violated:

            Code Section                                                  Offense Description
18 U.S.C. § 1343                              Wire Fraud
31 U.S.C. §§ 5314 & 5322                      Failing to File Report of Foreign Bank and Financial Accounts
18 U.S.C. § 1001(a)(2)                        Making False Statements to the Agency of the United States Government




         This criminal complaint is based on these facts:
See attached affidavit of HSI Special Agent Matthew McCarthy.




         ✔ Continued on the attached sheet.
         u


                                                                                           Complainant’s signature

                                                                                Matthew McCarthy, HSI Special Agent
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:             01/13/2021
                                                                                              Judge’s signature

City and state:                          Boston, MA                                        Hon. Donald L. Cabell
                                                                                            Printed name and title
